Per Curiam.

This court has carefully reviewed the record pertaining to the case herein and concurs in the board’s findings of fact pursuant to the matter.
As with the numerous cases of alcoholism in the Bar, but for respondent’s drug addiction, all indications are that he was a capable attorney. The respondent has undergone a remarkable rehabilitation in combating his drug problem, and it is hoped that with continued rehabilitation and treatment, he may regain the right to practice law in the state of Ohio.
Therefore, it is the judgment of this court that respondent be indefinitely suspended from the practice of law.

Judgment accordingly.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes, C. Brown and J.P. Celebrezze, JJ., concur.